
	
		II
		110th CONGRESS
		1st Session
		S. 2527
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To prohibit the obligation or expenditure of funds for
		  the Osprey tiltrotor aircraft. 
	
	
		1.Prohibition on obligation or
			 expenditure of funds for the Osprey tilt­rotor aircraft
			(a)ProhibitionExcept as provided in subsection (b), no
			 amounts appropriated or otherwise made available for fiscal year 2008 (or for a
			 fiscal year before fiscal year 2008 that remain available for obligation) may
			 be obligated or expended, and no obligated amounts that remain available for
			 expenditure may be expended, for the V–22 or CV–22 Osprey tiltrotor aircraft
			 program.
			(b)Exception for
			 windup of programAmounts covered by the prohibition under
			 subsection (a) may be utilized solely for purposes in connection with the
			 winding up of the program described in that subsection.
			(c)Repeal of
			 superseded authoritySection 127 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2109) is repealed.
			
